      Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 1 of 24



                  UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


MARTHA HERNANDEZ

     and

YOLANDA COLE

Individually and on Behalf of
All Others Similarly Situated,

           Plaintiffs,

     v.                                   CASE NO. 19-cv-356

CAMEO INVESTMENTS, LLC
d/b/a CENTERFOLDS CABARET
2900 Washington Avenue
Minneapolis, Minnesota 55411

SERVE: Bill Ortell
702 Tower Avenue
Superior, Wisconsin 54880

     and

CAMEO INVESTMENTS II, LLC
d/b/a CENTERFOLDS CABARET
2900 Washington Avenue
Minneapolis, Minnesota 55411

SERVE: Bill Ortell
702 Tower Avenue
Superior, Wisconsin 54880

     and

CAMEO FAMILY INVESTMENTS, LLC
21400 West Edinbourgh Drive
New Berlin, Wisconsin 53145

SERVE: Delaine Nelson
         Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 2 of 24



21400 West Edinbourgh Drive
New Berlin, Wisconsin 53145

              Defendants.


               COLLECTIVE AND CLASS ACTION COMPLAINT


                           PRELIMINARY STATEMENT

        1.    This is a collective and class action brought by Plaintiffs Martha

Hernandez and Yolanda Cole, individually and on behalf of the members of the

proposed classes identified below.

        2.    Plaintiffs and the putative class members are, or were, employees of

Defendants Cameo Investments, LLC, Cameo Investments II, LLC, and Cameo

Family Investments, LLC each individually and collectively operating as

Centerfolds Cabaret at 702 Tower Avenue Superior, Wisconsin 54880 (collectively

referred to hereinafter as “Centerfolds Cabaret” or “Defendants”) at times since May

2016.

        3.    Within the statutory period of three years from the filing of this

complaint, Centerfolds Cabaret has had uniform policies and practices of failing to

pay minimum wages compensation, and taking and assigning tips and gratuities

from customers, and unlawfully fining and otherwise deducting wages from Plaintiff

Hernandez, Plaintiff Cole, and the putative class members for all hours worked in

violation of the Fair Labor Standards Act of 1938, as amended, (“FLSA”) and

Wisconsin law.




                                     Page 2 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 3 of 24



      4.       Within the statutory period of two years from the filing of this

complaint, Centerfolds Cabaret has also fined Plaintiff Hernandez, Plaintiff Cole,

and the putative class members in violation of Wis. Stat. § 103.455.

      5.       As a result, Centerfolds Cabaret has denied Plaintiff Hernandez,

Plaintiff Cole, and the putative class members of minimum wage compensation and

retention of tips and gratuities in violation of the Fair Labor Standards Act of 1938,

as amended (“FLSA”) as well as minimum wages and wages in violation of

Wisconsin law.

      6.       Further, Plaintiff Hernandez, Plaintiff Cole, and the putative class

members have been subject to multiple illegal fines as a result of Centerfolds

Cabaret policies.

      7.       Plaintiffs Hernandez and Cole bring this action, individually and on

behalf of other similarly situated current and former Centerfolds Cabaret

employees, as a collective action pursuant to the Fair Labor Standards Act of 1938,

as amended, (“FLSA”) for the purpose of obtaining relief under the FLSA for unpaid

minimum wages, recovery of unlawfully assigned or withheld tips, liquidated

damages, costs, attorneys’ fees, and/or any such other relief the Court may deem

appropriate.

      8.       Plaintiffs Hernandez and Cole also bring this action pursuant to FED.

R. CIV. P. 23 for purposes of obtaining relief under Wisconsin’s wage laws for unpaid

minimum wages, taking and assignment of tips and gratuities, illegal deductions,




                                      Page 3 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 4 of 24



civil penalties, costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any

such other relief the Court may deem appropriate.

                           JURISDICTION AND VENUE

      9.     This Court has original jurisdiction to hear this complaint and to

adjudicate the claims stated herein under 28 U.S.C. §1331, this action being

brought under the FLSA, 29 U.S.C. §201, et seq.

      10.    The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367, as they are so related in this action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.

      11.    Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) in the U.S.

District Court for the Western District of Wisconsin because a substantial part of

the events or omissions giving rise to the claims occurred within the district and

Defendants have had substantial and systematic contacts in this district within the

relevant statutory periods.

                                       PARTIES

      12.    Defendant Cameo Investments, LLC d/b/a Centerfolds Cabaret

Gentleman’s Club is a Limited Liability Company formed under the laws of the

State of Minnesota with its principal place of business in Minneapolis, Minnesota.

At all times relevant, Cameo Investments, LLC, along with Cameo Investments II,

LLC, and Cameo Family Investments, LLC, collectively and as a single or joint

enterprise, operated and did business as Centerfolds Cabaret, a gentlemen’s club

featuring female nude and semi-nude exotic dancers in Superior, Wisconsin.

                                      Page 4 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 5 of 24



      13.    Defendant Cameo Investments II, LLC d/b/a Centerfolds Cabaret

Gentleman’s Club is a Limited Liability Company formed under the laws of the

State of Minnesota with its principal place of business in Minneapolis, Minnesota.

At all times relevant, Cameo Investments II, LLC, along with Cameo Investments,

LLC, and Cameo Family Investments, LLC, collectively and as a single or joint

enterprise, operated and did business as Centerfolds Cabaret, a gentlemen’s club

featuring female nude and semi-nude exotic dancers in Superior, Wisconsin.

      14.    Defendant Cameo Family Investments, LLC d/b/a Centerfolds Cabaret

Gentleman’s Club is a Limited Liability Company formed under the laws of the

State of Wisconsin with its principal place of business in New Berlin, Wisconsin. At

all times relevant, Cameo Family Investments, LLC, along with Cameo

Investments, LLC, and Cameo Investments II, LLC, collectively and as a single or

joint enterprise, operated and did business as Centerfolds Cabaret, a gentlemen’s

club featuring female nude and semi-nude exotic dancers in Superior, Wisconsin.

      15.    Because Centerfolds Cabaret operates as a single or joint enterprise,

agents, assigns, and management on behalf of Cameo Family Investments, LLC,

Cameo Investments, LLC, and Cameo Investments II, LLC, oversaw the day-to-day

operations of Centerfolds Cabaret and individually and collectively had full

operational control of the gentlemen’s club including control over all human

resources and compensation aspects of Centerfolds Cabaret’ operation, authority to

hire, fire, and discipline Centerfolds Cabaret’s employees, including its exotic

dancers, misclassification of exotic dancers as independent contractors rather than



                                     Page 5 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 6 of 24



as employees, and determining the rates and methods of compensation for

Centerfolds Cabaret’s employees, including its exotic dancers.

      16.    Joinder of Defendants is proper pursuant to Fed.R.Civ.P. 20(a)(2)

because Plaintiffs’ rights to relief are asserted against all Defendants and are

arising out of the same series of occurrences and common questions of law and fact.

      17.    Plaintiff Martha Hernandez (“Hernandez”) is an adult who resides in

Buffalo New York.

      18.    By acting as a named plaintiff in this action, and by filing this Class

and Collective Action Complaint, Plaintiff Hernandez hereby affirms and confirms

her consent to participate as a plaintiff and class representative in an action

seeking unpaid wages and damages under the FLSA and Wisconsin law.

      19.    Plaintiff Hernandez has worked for Centerfolds Cabaret as an exotic

dancer during the period of about 2012 through about 2018.

      20.    Plaintiff Yolanda Cole (“Cole”) is an adult who resides Milwaukee,

Wisconsin.

      21.    By acting as a named plaintiff in this action, and by filing this Class

and Collective Action Complaint, Plaintiff Cole hereby affirms and confirms her

consent to participate as a plaintiff and class representative in an action seeking

unpaid wages and damages under the FLSA and Wisconsin law.

      22.    Plaintiff Cole has worked for Centerfolds Cabaret as an exotic dancer

during the period of about 2016 through about 2018.




                                     Page 6 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 7 of 24



      23.    Plaintiffs Hernandez and Cole bring this action on behalf of

themselves and all other similarly situated employees in the FLSA Minimum Wage

Class, as authorized under the FLSA, 29 U.S.C. § 216(b). The FLSA Minimum

Wage Class is defined as follows:

             All persons who worked as an exotic dancer for Centerfolds
             Cabaret and who were not paid minimum wages for each
             hour worked since May 2016.

      24.    Plaintiffs Hernandez and Cole bring this action on behalf of

themselves and all other similarly situated employees in the Wisconsin Minimum

Wage Class pursuant to FED.R.CIV.P. 23. The Wisconsin Minimum Wage Class

is defined as follows:

             All persons who worked as an exotic dancer for Centerfolds
             Cabaret and who were not paid minimum wages for each
             hour worked since May 2017.

      25.    Plaintiffs Hernandez and Cole bring this action on behalf of

themselves and all other similarly situated employees in the Wisconsin Deductions

Class pursuant to FED.R.CIV.P. 23. The Wisconsin Deductions Class is defined as

follows:

             All persons who worked as an exotic dancer for Centerfolds
             Cabaret in Wisconsin and who were subjected to fines at
             any time since May 2017.

      26.    The FLSA Minimum Wage Class will be referred hereinafter as the

“Collective Class.”

      27.    The Wisconsin Minimum Wage Class and the Wisconsin Deductions

Class, will be referred to collectively hereinafter as the “Wisconsin Classes.”



                                     Page 7 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 8 of 24



      28.    The FLSA Minimum Wage Class, the Wisconsin Minimum Wage

Class, and Wisconsin Deductions Class will be referred to collectively hereinafter as

the “Classes.”

                           GENERAL ALLEGATIONS

      29.    Plaintiffs Hernandez and Cole, and the Collective Class work, or have

worked, as exotic dancers for Centerfolds Cabaret at times since May 2016.

      30.    Plaintiffs Hernandez and Cole, and the Wisconsin Classes work, or

have worked, as exotic dancers for Centerfolds Cabaret since May 2016.

      31.    Since at least May 2016, Centerfolds Cabaret has operated a

gentleman’s club and restaurant providing exotic dancers for its customers in

Superior, Wisconsin.

      32.    Plaintiffs, the Collective Class, and the Wisconsin Classes dance to

music which Centerfolds Cabaret streams over the internet. The internet is an

instrumentality of commerce. A significant portion of the dances are performed to

music which is streamed over the internet and therefore, Plaintiffs, the Collective

Class, and the Wisconsin Classes use instrumentalities of commerce while

performing all dances each workday.

      33.    Centerfolds Cabaret has a cashier who takes payments for all dances

performed by Plaintiffs, the Collective Class, and the Wisconsin Classes. The

cashier processes numerous credit card transactions each day Centerfolds Cabaret

is open.




                                    Page 8 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 9 of 24



      34.    Centerfolds Cabaret serves beer and liquor which is brewed/distilled

outside of Wisconsin, along with soda which is also manufactured outside of

Wisconsin.

      35.    Centerfolds Cabaret serves food which is manufactured outside of

Wisconsin.

      36.    In each year relevant, Centerfolds Cabaret had gross sales or revenue

exceeding $500,000.00.

      37.    Centerfolds Cabaret labels Plaintiffs, the Collective Class, and the

Wisconsin Classes as independent contractors.

      38.    Despite using the label of “independent contractor,” Centerfolds

Cabaret retains the absolute right to control and direct the work of Plaintiffs, the

Collective Class, and the Wisconsin Classes.

      39.    Centerfolds Cabaret requires Plaintiffs, the Collective Class, and the

Wisconsin Classes to show up and dance on stage at set times and will fine

Plaintiffs, the Collective Class, and the Wisconsin Classes for failing to follow their

strict codes of conduct.

      40.    Centerfolds Cabaret requires Plaintiffs, the Collective Class, and the

Wisconsin Classes to wear specific clothing, and prescribes strict rules regarding

breaks and how to dance while on the floor.

      41.    Centerfolds Cabaret sets the rate which Plaintiffs, the Collective Class,

and the Wisconsin Classes were restricted to and permitted to charge for lap

dances, manager specials, and VIP rooms.



                                     Page 9 of 24
      Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 10 of 24



      42.    Plaintiffs, the Collective Class, and the Wisconsin Classes provide the

very service that Centerfolds Cabaret primarily offers – exotic dancing services for

Centerfolds Cabaret’s paying customers.

      43.    Plaintiffs, the Collective Class, and the Wisconsin Classes have not

been paid any wages by Centerfolds Cabaret at any time within the statutory

periods.

      44.    In each and every workweek that Plaintiffs, the Collective Class, and

the Wisconsin Classes have worked for Centerfolds Cabaret within the statutory

periods, Centerfolds Cabaret has not any wages for each hour worked.

      45.    Plaintiffs, the Collective Class, and the Wisconsin Classes are paid by

Centerfolds Cabaret’ customers on a per dance basis and tips.

      46.    Plaintiffs, the Collective Class, and the Wisconsin Classes are tipped

employees under the FLSA and Wisconsin law.

      47.    For each shift Plaintiffs, the Collective Class, and the Wisconsin

Classes worked, Centerfolds, by and through their managers, supervisors, and other

non-customarily tipped employees, took, kept, and/or assigned tips Plaintiffs, the

Collective Class, and the Wisconsin Classes received from customers.

      48.    For each dance Plaintiffs, the Collective Class, and the Wisconsin

Classes provide to customers, Plaintiffs, the Collective Class, and the Wisconsin

Classes pay Centerfolds Cabaret a house fee, and/or percentage of the amount the

customer pays for the services.




                                    Page 10 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 11 of 24



      49.    Centerfolds Cabaret cannot claim FLSA or Wisconsin “tip credit”

compliance because Centerfolds Cabaret does not pay Plaintiffs, the Collective

Class, and the Wisconsin Classes an hourly wage at or meeting the “tip credit”

minimum wage or any wages at all.

      50.    Centerfolds Cabaret cannot claim the FLSA or Wisconsin “tip credit”

because Centerfold Cabaret does not obtain a tip declaration from Plaintiffs, the

Collective Class, and the Wisconsin Classes recording all tips earned by Plaintiffs,

the Collective Class, and the Wisconsin Classes.

      51.    Centerfolds Cabaret cannot claim the FLSA or Wisconsin “tip credit”

because Centerfolds Cabaret did not provide Plaintiffs, the Collective Class, or the

Wisconsin Classes with notice that Centerfolds would be paying pursuant to the “tip

credit” or what the “tip credit” methodology would entail.

      52.    Centerfolds Cabaret cannot claim the FLSA or Wisconsin “tip credit”

because Centerfolds Cabaret did not allow Plaintiffs, the Collective Class, or the

Wisconsin Classes to keep and retain all tips received from customers.

      53.    Since May 2017, Centerfolds Cabaret has imposed various “fines” on

Plaintiffs, the Collective Class, and the Wisconsin Classes for alleged violations of

Centerfolds Cabaret’s company policies.

      54.    The deductions for fines assessed by Centerfolds Cabaret have not

been authorized in writing by Plaintiffs and the Wisconsin Deductions Class.

      55.    Centerfolds Cabaret did not provide Plaintiffs and the Wisconsin

Deductions Class the opportunity to contest the fines.



                                    Page 11 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 12 of 24



      56.    Plaintiffs and the Wisconsin Deductions Class have been assessed

fines by Centerfolds Cabaret without a signed writing authorizing the fine.

      57.    Wis. Stat. § 103.455 does not require Plaintiffs to exhaust

administrative remedies prior to bringing a claim under Wis. Stat. § 103.455.

      58.    As an example, Centerfolds Cabaret’s company policy strictly requires

that Plaintiffs, the Collective Class, and the Wisconsin Classes are ready and on the

floor dancing by the start of their scheduled shifts. If they are not at Centerfolds

Cabaret or ready to work at that set time, Plaintiffs, the Collective Class, and the

Wisconsin Classes are fined. For each hour Plaintiffs, the Collective Class, and the

Wisconsin Classes are late to their scheduled shifts, they are fined.

      59.    Likewise, Plaintiffs, the Collective Class, and the Wisconsin Classes

are fined undisclosed and variant sums for alleged conduct displeasing to

Centerfolds Cabaret’s management or otherwise in violation of club policies,

procedures, rules, and practices.

      60.    As a result of Centerfolds Cabaret’ uniform practice to impose various

punitive fines on Plaintiffs and Wisconsin Discussions Class Centerfolds Cabaret

took illegal deductions from its dancers’, including Plaintiffs and Wisconsin

Deductions Class, at various times since May 2017.

      61.    Centerfolds Cabaret’s conduct, as set forth in this complaint, was

willful and in bad faith, and has caused significant damages to Plaintiff Hernandez,

Plaintiff Cole, the Collective Class, and the Wisconsin Classes.

         COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA



                                     Page 12 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 13 of 24



      62.    Plaintiffs Hernandez, Cole, and the Collective Class that they bring

this action on behalf of, are and have been similarly situated, have and have had

substantially similar pay provisions, and are and have been subject to Centerfolds

Cabaret’ decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them a minimum

wage for each hour worked. The claims of Plaintiffs Hernandez and Cole stated

herein are the same as those of the Collective Class they seek to represent.

      63.    Plaintiffs Hernandez, Cole, and the Collective Class seek relief on a

collective basis and challenge Centerfolds Cabaret’ policies and practices which lead

to federal wage violations.

      64.    As a result of the above alleged uniform pay practices, Centerfolds

Cabaret has failed to pay Plaintiffs Hernandez, Cole, and the FLSA Minimum Wage

Class the required minimum wages for all hours worked.

      65.    The Collective Class are readily ascertainable. For purpose of notice

and other reasons related to this action, their names, phone numbers, social

security numbers, and addresses are readily available from Centerfolds Cabaret.

Notice can be provided to the Collective Class via first class mail to the last address

known to Centerfolds Cabaret and through posting at Centerfolds Cabaret’s facility

in areas where postings are normally made.

                RULE 23 CLASS ALLEGATIONS - WISCONSIN




                                    Page 13 of 24
      Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 14 of 24



      66.    Plaintiffs Hernandez and Cole bring their Wisconsin state law claims,

pursuant to Wisconsin wage and hour laws, under FED. R. CIV. P. 23 on behalf of the

Wisconsin Classes for violations occurring on or after May 2017.

      67.    The members of the Wisconsin Classes are readily ascertainable. The

number and identity of the members of the Wisconsin Classes are determinable

from the records of Centerfolds Cabaret.

      68.    The proposed Wisconsin Classes are so numerous that joinder of all

members is impracticable, and more importantly the disposition of their claims as a

class will benefit the parties and the Court. Although the precise number of such

persons is unknown, and the facts on which the calculation of that number are

presently within the sole control of Centerfolds Cabaret, upon information and

belief, there are at least 50 members in the Wisconsin Classes.

      69.    Plaintiff Hernandez’s and Plaintiff Cole’s minimum wage and illegal

deductions claims are typical of those claims which could be alleged by any member

of the Wisconsin Minimum Wage Class and the Wisconsin Deductions Class, and

the relief sought is typical of the relief which would be sought by each member of

the Wisconsin Minimum Wage Class and the Wisconsin Deductions Class in

separate actions. The alleged claims arise out of the same corporate practices of

Centerfolds Cabaret and Centerfolds Cabaret benefited from the same type of

unfair and/or wrongful acts as to each Wisconsin Minimum Wage Class and

Wisconsin Deductions Class member. Plaintiff Hernandez, Plaintiff Cole, and other

members of the Wisconsin Minimum Wage Class and the Wisconsin Deductions



                                    Page 14 of 24
      Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 15 of 24



Class sustained similar losses, injuries and damages arising from the same

unlawful policies, practices and procedures.

      70.      Plaintiffs Hernandez and Cole are able to fairly and adequately protect

the interests of the Wisconsin Minimum Wage Class and the Wisconsin Deductions

Class and have no interests antagonistic to the Wisconsin Class.

      71.      There are questions of fact and law common to the Wisconsin Classes

that predominate over any questions affecting only individual members, such as:

            a) Whether Centerfolds Cabaret exotic dancers are employees or

               independent contractors;

            b) Whether Centerfolds Cabaret violated Wisconsin’s wage and hour laws

               by failing to pay Plaintiffs Hernandez, Cole, and the Wisconsin

               Minimum Wage Class the applicable minimum wage rate for all hours

               worked; and

            c) Whether Centerfolds Cabaret’ actions as described in this Complaint

               were willful violations of Wisconsin law.

      72.      There are questions of fact and law common to the Wisconsin

Deductions Class that predominate over any questions affecting only individual

members, such as:

            a) Whether Plaintiffs and the Wisconsin Classes are employees or

               independent contractors;

            b) Whether Centerfolds Cabaret violated Wisconsin law by failing to pay

               minimum wages to Plaintiffs and the Wisconsin Minimum Wage Class;



                                      Page 15 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 16 of 24



            c) Whether Centerfolds Cabaret violated Wisconsin law by imposing a

               series of fines on Plaintiff Hernandez’s, Plaintiff Cole’s, and the

               Wisconsin Deductions Class’ for alleged violations of company policy;

               and

            d) Whether Centerfolds Cabaret obtained authorization, in writing, prior

               to fining its exotic dancers.

      73.      A class action is superior to other available methods for the fair and

efficient adjudication of the controversy, particularly in the context of wage and

hour litigation where individual plaintiffs lack the financial resources to vigorously

prosecute separate lawsuits in federal court against a wealthy corporate Defendant,

particularly those with relatively small claims.

      74.      The questions set forth above predominate over any questions affecting

only individual persons, and a class action is superior with respect to considerations

of consistency, economy, efficiency, fairness and equity, to other available methods

for the fair and efficient adjudication of the claims.

                         FIRST CLAIM FOR RELIEF
       Violation of the Fair Labor Standards Act of 1938 as Amended

      75.      Plaintiffs Hernandez and Cole, on behalf of themselves and the

Collective Class, reassert and incorporate by reference all paragraphs set forth

above as if restated herein.

      76.      Since May 2016, Plaintiff Hernandez, Plaintiff Cole, and the Collective

Class have been entitled to the rights, protections, and benefits provided under the

FLSA, 29 U.S.C. § 201 et. seq.


                                       Page 16 of 24
        Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 17 of 24



        77.   Centerfolds Cabaret is an enterprise engaged in commerce within the

meaning of 29 U.S.C. § 203(s)(1).

        78.   Since May 2016, Centerfolds Cabaret was an employer of Plaintiff

Hernandez, Plaintiff Cole, and the Collective Class as provided under the FLSA.

        79.   As a result of the above alleged practices, Centerfolds Cabaret violated

the FLSA by failing to account for and compensate Plaintiff Hernandez, Plaintiff

Cole, and the FLSA Minimum Wage Class at the applicable minimum wage rate

since May 2016.

        80.   As a result of the above alleged practices, Centerfolds Cabaret violated

the FLSA by unlawfully taking, keeping, and assigning tips and gratuities Plaintiff

Hernandez, Plaintiff Cole, and the FLSA Minimum Wage Class received from

customers.

        81.   Plaintiff Hernandez, Plaintiff Cole, and the FLSA Minimum Wage

Class are entitled to damages equal to the mandated minimum wage since May

2016, plus periods of equitable tolling because Centerfolds Cabaret acted willfully

and knew or showed reckless disregard of whether its conduct was prohibited by the

FLSA.

        82.   Centerfolds Cabaret has failed to post certain information regarding

the FLSA in its establishment.

        83.   Centerfolds Cabaret’ failure to properly compensate Plaintiff

Hernandez, Plaintiff Cole, and the FLSA Minimum Wage Class was willfully

perpetrated and Plaintiff Hernandez, Plaintiff Cole, and the FLSA Minimum Wage



                                    Page 17 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 18 of 24



Class are therefore entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid minimum wages described above pursuant to

Section 216(b) of the FLSA, 29 U.S.C. § 216(b).

       84.   Alternatively, should the Court find that Centerfolds Cabaret did not

act willfully in failing to pay minimum wage compensation; Plaintiff Hernandez,

Plaintiff Cole, and the Collective Class are entitled to an award of pre-judgment

interest at the applicable legal rate. Pursuant to the FLSA, 29 U.S.C. § 216(b),

successful plaintiffs are entitled to reimbursement of the costs and attorneys’ fees

expended in successfully prosecuting an action for unpaid minimum wages.

                         SECOND CLAIM FOR RELIEF
             Violation of Wisconsin Law – Unpaid Minimum Wages

       85.   Plaintiff Hernandez and Plaintiff Cole, on behalf of themselves and

members of the Wisconsin Classes, re-allege and incorporate all previous

paragraphs as if they were set forth herein.

       86.   Since May 2017, Plaintiff Hernandez, Plaintiff Cole, and members of

the Wisconsin Classes were employees within the meaning of Wis. Stat. §§ 109.01 et

seq.

       87.   Since May 2017, Plaintiff Hernandez, Plaintiff Cole, and the members

of the Wisconsin Classes were employees within the meaning of Wis. Stat.

§§ 103.001 et seq.

       88.   Since May 2017, Plaintiff Hernandez, Plaintiff Cole, and members of

the Wisconsin Classes were employees within the meaning of Wis. Stat. §§ 104.01 et

seq.


                                    Page 18 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 19 of 24



      89.    Since May 2017, Plaintiff Hernandez, Plaintiff Cole, and members of

the Wisconsin Classes were employees within the meaning of Wis. Admin. Code

§§ DWD 272.001 et seq.

      90.    Since May 2017, Plaintiff Hernandez, Plaintiff Cole, and members of

the Wisconsin Classes were employees within the meaning of Wis. Admin. Code

§§ DWD 274.01 et seq.

      91.    Since May 2017, Centerfolds Cabaret was an employer within the

meaning of Wis. Stat. §§ 109.01 et seq.

      92.    Since May 2017, Centerfolds Cabaret was an employer within the

meaning of Wis. Stat. §§ 103.001 et seq.

      93.    Since May 2017, Centerfolds Cabaret was an employer within the

meaning of Wis. Stat. §§ 104.01 et seq.

      94.    Since May 2017, Centerfolds Cabaret was an employer within the

meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      95.    Since May 2017, Centerfolds Cabaret was an employer within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      96.    Since May 2017, Centerfolds Cabaret has employed, and/or continues

to employ Plaintiff Hernandez, Plaintiff Cole, and the members of the Wisconsin

Classes as within the meaning of Wis. Stat. §§ 109.01 et seq.

      97.    Since May 2017, Centerfolds Cabaret has employed, and/or continues

to employ Plaintiff Hernandez, Plaintiff Cole, and the members of the Wisconsin

Classes as within the meaning of Wis. Stat. §§ 103.001 et seq.



                                    Page 19 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 20 of 24



      98.    Since May 2017, Centerfolds Cabaret has employed, and/or continues

to employ Plaintiff Hernandez, Plaintiff Cole, and the members of the Wisconsin

Classes as within the meaning of Wis. Stat. §§ 104.01 et seq.

      99.    Since May 2017, Centerfolds Cabaret has employed, and/or continues

to employ Plaintiff Hernandez, Plaintiff Cole, and the members of the Wisconsin

Classes as within the meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      100.   Since May 2017, Centerfolds Cabaret has employed, and/or continues

to employ Plaintiff Hernandez, Plaintiff Cole, and the members of the Wisconsin

Classes as within the meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      101.   Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.

      102.   The foregoing conduct, as alleged above, constitutes continuing, willful

violations of Wisconsin’s law requiring the payment of minimum wage

compensation.

      103.   As set forth above, Plaintiff Hernandez, Plaintiff Cole, and the

members of the Wisconsin Classes have not received legally required compensation

as a proximate result of Centerfolds Cabaret’s violations. Accordingly, Plaintiffs

Hernandez and Cole, on behalf of themselves and the Wisconsin Classes, seek

damages in the amount of their respective unpaid minimum wage compensation,

injunctive relief requiring Centerfolds Cabaret to cease and desist from its

violations of the Wisconsin laws described herein and to comply with them, and

such other legal and equitable relief as the Court deems just and proper. Under



                                    Page 20 of 24
       Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 21 of 24



Wis. Stat. § 109.11, Plaintiff Hernandez, Plaintiff Cole, and the Wisconsin Classes

may be entitled to liquidated damages equal and up to fifty percent (50%) of the

unpaid wages.

      104.   Plaintiff Hernandez and Plaintiff Cole, on behalf of themselves and the

Wisconsin Class, seek recovery of attorneys’ fees and the costs of this action to be

paid by Centerfolds Cabaret, pursuant to the Wisconsin law.

                        THIRD CLAIM FOR RELIEF
     Violation of Wisconsin Law – Illegal and Unauthorized Deductions

      105.   Plaintiff Hernandez and Plaintiff Cole, on behalf of themselves and the

Wisconsin Class, re-allege and incorporate all previous paragraphs as if they were

set forth herein.

      106.   Since May 2017, Plaintiff Hernandez, Plaintiff Cole, and the Wisconsin

Deductions Class members were subject to Centerfolds Cabaret common policies,

programs, practices, procedures, protocols, routines, and rules of willfully fining

Plaintiff Hernandez, Plaintiff Cole, and the Wisconsin Deductions Class in violation

of Wis. Stat. § 103.455.

      107.   As set forth above, Plaintiff Hernandez, Plaintiff Cole, and the

Wisconsin Deductions Class members have sustained losses as a result of

Centerfolds Cabaret’s fines. Accordingly, Plaintiffs Hernandez and Cole, on behalf

of themselves and the Wisconsin Deductions Class, seek damages in the amount of

the fines taken within the relevant statutory period, injunctive relief requiring

Centerfolds Cabaret to cease and desist from its violations of the Wisconsin laws

described herein and to comply with them, and such other legal and equitable relief


                                    Page 21 of 24
      Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 22 of 24



as the Court deems just and proper. Under Wis. Stat. § 103.455, the Plaintiff

Hernandez, Plaintiff Cole, and the Wisconsin Deductions Class are entitled to twice

the amount of the illegal deductions.

      108.   Plaintiffs Hernandez and Cole, on behalf of themselves and the

Wisconsin Deductions Class, seek recovery of attorneys’ fees and the costs of this

action to be paid by Centerfolds Cabaret, pursuant to the Wisconsin law.

                             REQUEST FOR RELIEF

      WHEREFORE, Plaintiffs Hernandez and Cole, on behalf of themselves and

on the behalf of all members of the Collective Class, Wisconsin Classes, and the

Wisconsin Deductions Class request the following relief:

         a) An order designating this action as a collective action on behalf of the
            Collective Class and issuance of notices pursuant to 29 U.S.C. § 216(b)
            to all similarly-situated individuals;

         b) An order certifying this action as a FED. R. CIV. P. 23 class action on
            behalf of the proposed Wisconsin Class;

         c) An order designating the Plaintiffs Hernandez and Cole as the Named
            Plaintiffs and as representative of the Collective Class, Wisconsin
            Classes and Deduction Class set forth herein;

         d) Leave to add additional plaintiffs by motion, the filing of written
            consent forms, or any other method approved by the Court;

         e) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C.
            §§ 2201-2202, declaring Centerfolds Cabaret’s actions as described in
            the Complaint as unlawful and in violation of the Wisconsin Law and
            applicable regulations;

         f) An order finding that Centerfolds Cabaret violated the FLSA and
            Wisconsin’s wage and hour law;

         g) An order finding that these violations were willful;



                                    Page 22 of 24
Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 23 of 24



   h) Judgment against Centerfolds Cabaret in the amount equal to the
      Plaintiff Hernandez’s, Plaintiff Cole’s, the Collective Class’, the
      Wisconsin Classes’, and the Wisconsin Deduction Class’ unpaid wages
      at the applicable minimum wage rates;

   i) Judgment against Centerfolds Cabaret in the amount equal to the tips
      and gratuities unlawfully taken and assigned from Plaintiff
      Hernandez, Plaintiff Cole, and the Collective Class;

   j) An award in the amount of all liquidated damages and penalties as
      provided under Wisconsin law and the FLSA;

   k) An award in the amount of all costs and attorneys’ fees incurred in
      prosecuting these claims; and

   l) Such further relief as the Court deems just and equitable.

Dated this 3rd day of May, 2019.


                                     Respectfully submitted,

                                     s/ Larry A. Johnson
                                     Larry A. Johnson
                                     Bar Number 1056619
                                     Summer Murshid
                                     Bar Number 1075404
                                     Timothy Maynard
                                     Bar Number 1080953
                                     Hawks Quindel, S.C.
                                     222 East Erie, Suite 210
                                     P.O. Box 442
                                     Milwaukee, WI 53201-0442
                                     Telephone: 414-271-8650
                                     Fax: 414-271-8442
                                     E-mail: ljohnson@hq-law.com
                                             tmaynard@hq-law.com
                                             smurshid@hq-law.com

                                     Gregg C. Greenberg
                                     Maryland Fed. Bar No. 17291
                                     Zipin, Amster & Greenberg, LLC
                                     8757 Georgia Avenue, Suite 400
                                     Silver Spring, Maryland 20910
                                     Telephone: 301-587-9373

                            Page 23 of 24
Case: 3:19-cv-00356-slc Document #: 1 Filed: 05/03/19 Page 24 of 24



                                   Fax: 240-839-9142
                                   Email: ggreenberg@zagfirm.com

                                   Counsel for Plaintiffs and the Classes




                           Page 24 of 24
